932 F.2d 967
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dillon BOTTOMS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-3962.
United States Court of Appeals, Sixth Circuit.
May 15, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Dillon Bottoms appeals the district court's order affirming the Secretary's denial of his applications for social security disability benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).  In addition, both parties have waived oral argument in this case.


2
Bottoms filed two applications for social security disability insurance benefits alleging a disability due to a problem with his heart and leg.  These applications were denied by an administrative law judge (ALJ) on July 1, 1988.  On February 1, 1989, the Appeals Council adopted the findings and conclusions of the ALJ on the ultimate issue of disability but also made findings of its own.  The Appeals Council found Bottoms had the residual functional capacity to perform a limited range of sedentary and light sit/stand work with additional nonexertional limitations.  Relying on the testimony of a vocational expert, the Secretary concluded that Bottoms was not disabled because he could perform a significant number of jobs existing in the national economy.


3
Bottoms filed a complaint seeking judicial review of the Secretary's decision.  Over Bottoms's objections, the district court adopted the magistrate's report and recommendation and ruled that substantial evidence existed to support the Secretary's determination.  Bottoms has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.    Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on April 13, 1990, as adopted by the district court in its order filed on August 30, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.